                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

SABRINA PHILLIPS,                )                      CASE NO. 5:19CV01261
                                 )
               Plaintiff,        )
                                 )
               v.                )                      MAGISTRATE JUDGE
                                 )                      JONATHAN D. GREENBERG
COMMISSIONER OF SOCIAL SECURITY, )
                                 )
               Defendant.        )                      JUDGMENT
                                 )
                                 )

       Consistent with this Court’s contemporaneously filed Memorandum of Opinion and Order,

the Commissioner’s final decision is AFFIRMED IN PART and VACATED AND REMANDED

IN PART for further proceedings consistent with the Court’s decision.

       IT IS SO ORDERED.


                                                    s/Jonathan D. Greenberg
                                                   Jonathan D. Greenberg
                                                   United States Magistrate Judge
Date: March 10, 2020




                                               1
